Citation Nr: 1206533	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as a helpless child based on permanent incapacity for self-support prior to attaining 18 years of age.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959, from December 1990 to May 1991, and he had additional service with the Army National Guard.  He died in April 2007.  The appellant is the Veteran's son. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). 

The appellant and B.M. testified at an October 2009 video conference hearing; the hearing transcript has been associated with the claims file and has been reviewed. 

In December 2009, the Board remanded the claim for further development and it has since returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2009 remand, the Board requested that the RO/AMC obtain records identified by the appellant and provide him with a VA examination.  The RO/AMC requested any records pertinent to the appellant from Red Rock Behavioral Health Services, Central State Hospital/Griffin Memorial Hospital, and Integris Baptist Medical Center/Integris Canadian Regional Hospital; no records pertinent to the appellant were found.  However on the records request which was sent to St. Anthony's Hospital, the appellant's name was provided but only the Veteran's social security number was given.  In its May 2010 response, St. Anthony's Hospital indicated that no records pertinent to the Veteran, who it identified by name, were found.  Thus, a search for records using the Veteran's social security number and/or name was incorrect.  On remand, an additional request for the appellant's records should be sent to St. Anthony's Hospital.    

The Board further notes that, according to a July 2007 letter, the Social Security Administration (SSA) deemed the appellant disabled effective March 1987 and noted that he was entitled to receive benefits based on his father's record effective July 1990.  On the RO's request for SSA records in August 2007, both the appellant's and Veteran's social security numbers were handwritten on the form, but when the RO sent the request to SSA, the social security numbers on the facsimile sheet were not completely legible.  Moreover, when the SSA responded in the same month, the only legible social security on its response form was that of the Veteran's and that number was written in by hand.  Thus, there is reason to believe that only the Veteran's social security number was used to search for SSA records.  As such, to ensure that the appellant's record on appeal is complete, the Board finds that an additional request for the appellant's SSA records should be made.  Should any additional evidence be added to the claims folder, the appellant's claim should be referred for an addendum of the April 2011 VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct an additional request of any SSA records pertinent to the appellant, as well as a copy of any decision by SSA regarding his claim for benefits.  In doing so, ensure that the appellant's social security number is legible and complete on the request form particularly when faxed.  If the search for the appellant's SSA records has negative results, documentation to that effect must be added to the claims file. 

2.  After securing any additional necessary release, request from St. Anthony's Hospital any outstanding records pertinent to the appellant.  In doing so, ensure that the appellant's social security number is provided to St. Anthony's Hospital and is completely legible.  Associate any records with the claims file.  If the search for the appellant's records has negative results, documentation to that effect must be added to the claims file. 

3.  If the above-noted request results in any additional medical evidence, the appellant's claim should be transferred to the examiner who conducted the April 2011 examiner for an addendum.  If the April 2011 examiner is no longer available, or if this examiner determines that another examination would be helpful, the appellant should be scheduled for a new VA examination. 

After a review of the complete record, the examiner is asked to clarify whether it is at least as likely as not that a psychiatric disability or any other disorder rendered the appellant permanently incapable of self-support at the time of his 18th birthday (in September 1985).  The examiner should state, if possible, what employment limitations would have existed at age 18 and what limitations are currently shown.  A complete rationale should be provided.

4.  After all development has been completed, review the case again based on the additional evidence.  If the benefit sought on appeal is not granted, furnish the appellant and his representative with a Supplemental Statement of the Case, and give the appellant a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


